On Rehearing.
LECHE, J.
Both the law and 'the facts of this case were again forcibly argued and clearly presented to this court by learned counsel. We are, however, still of 'the opinion that the conclusions announced in our former judgment are sustained by the evidence and the law applicable to this case. Defendant in his circular letter of March 20, 1914, invited criticism of his official conduct; that criticism was very severe, but when considered and weighed according to the principles laid down in the cases of Addington v. Times Pub. Co., 138 La. 731, 70 South. 784, Hall v. Ewing, 140 La. 908, 74 South. 190, and Egan v. Signal Pub. Co., 140 La. 1070, 74 South. 556, it is not libelous, and it did not excuse or justify the defendant in uttering and publishing on April 13, 1914, the poster or placard, the libelous character of which is beyond question.
We have, however, reached the conclusion that the damages awarded by us are, under the circumstances of this case, excessive, and that the ends of justice will be satisfied by reducing the amount of said damages to $500.
It is therefore ordered that our former judgment be amended by reducing the damages allowed to plaintiffs -from $2,500 to $500, and as thus amended said judgment is reinstated and made final.
O’NIELL, J., concurs in the decree.